Exhibit 10(A)(6)



[Servotronics, Inc. Letterhead]



 

 

August 4, 2006



Nicholas D. Trbovich, Jr.
28 Tanglewood Drive, West
Orchard Park, NY 14127



Dear Mr. Nicholas D. Trbovich, Jr.:



You and Servotronics, Inc. (the "Company") are parties to an Amended Employment
Agreement, dated July 1, 2005 and ratified on June 30, 2006 (the Amended
"Agreement") pursuant to which you are employed by the Company. This letter
confirms such Amended "Agreement" and subsequent ratification.



This letter will also confirm your agreement and that of the Company (pursuant
to a resolution of the Board of Directors passed at a meeting held on June 30,
2006) to amend Paragraph 1 of the Amended Agreement to delete "July 1, 2010" and
insert in its place "July 1, 2011" subject to your acceptance which will be
indicated by your signature below.



If the foregoing meets with your approval and you are willing to become bound
hereby, will you please sign and return to the undersigned the enclosed copy of
this letter.



Very truly yours,



SERVOTRONICS, INC.



/s/ Michael D. Trbovich



Michael D. Trbovich,
Corporate Secretary



 

ACCEPTED AND AGREED



/s/ Nicholas D. Trbovich, Jr.


Nicholas D. Trbovich, Jr.

August 4, 2006


Date

